                                                                                        United States District Court
                                                                                          Southern District of Texas

                                                                                             ENTERED
                                                                                         December 20, 2018
                             UNITED STATES DISTRICT COURT
                                                                                          David J. Bradley, Clerk
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

DENISE GARCIA,                                    §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §            CIVIL ACTION H-16-2134
                                                  §
HARRIS COUNTY, et al.,                            §
                                                  §
       Defendants.                                §

                                               ORDER

       Pending before the court is defendant Harris County’s motion for reconsideration. Dkt. 149.

Plaintiff Denise Garcia responded. Dkt. 151. Having considered the motion, response, and

applicable law, the court is of the opinion that the motion should be DENIED.

       “[A] motion to alter or amend the judgment under Rule 59(e) ‘must clearly establish either

a manifest error of law or fact or must present newly discovered evidence.’” Rosenzweig v. Azurix

Corp., 332 F.3d 854, 863 (5th Cir. 2003) (quoting Simon v. United States, 891 F.2d 1154, 1159 (5th

Cir. 1990)). Harris County does not argue that the court’s prior judgment rests on a manifest error

of law or fact. Harris County also does not present newly discovered evidence. Instead, Harris

County reframes its argument in an attempt to correct legal errors in its own prior briefing. Dkt. 149.

Thus, Harris County’s motion does not warrant Rule 59(e) relief.

       Moreover, even considering Harris County’s new argument, a genuine issue of material fact

still exists as to District Attorney Devon Anderson’s knowledge of Garcia’s protected speech at the

time Garcia was fired. See Dkt. 143 at 2–3. This prevents a finding as a matter of law that Garcia’s

firing was not pretextual. See Envtl. Conservation Org. v. City of Dallas, 529 F.3d 519, 524 (5th
Cir. 2008) (holding that the court must draw all justifiable inferences in favor of the non-movant).

Thus, Harris County’s motion for reconsideration (Dkt. 149) is DENIED.

       Signed at Houston, Texas on December 20, 2018.




                                              ___________________________________
                                                          Gray H. Miller
                                                    United States District Judge




                                                 2
